UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period :	September 1, 2012 — August 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Retirement Income Fund Lifestyle 2 Annual report 8 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 25 Federal tax information 62 About the Trustees 63 Officers 65 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors have been digesting a wide array of economic and geopolitical developments in recent months. While economic growth has continued despite the negative impact of the federal budget sequester, the Federal Reserve’s expected tapering of its $85 billion-a-month bond-buying program has prompted greater market volatility, and bond yields have risen substantially. There is concern that the reduction of Fed purchases will cause long-term interest rates to move higher, running the risk of curtailing the recovery. Already, mortgage rates have jumped and housing market data appear less robust than earlier in the year. Overseas, instability in Egypt and Syria has contributed to higher oil prices, which could undermine the reasonably positive trends in consumer spending. Fortunately, the eurozone posted positive GDP growth in the second calendar quarter after many months of contraction, though the 17-nation currency bloc continues to grapple with significant economic challenges. While we cannot forecast with precision how economic or geopolitical events will unfold over the coming months, we have confidence that a long-term investment program remains valuable. Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. To address a diverse range of financial goals, Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches. We also believe in the importance of relying on the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Retirement Income Fund Lifestyle 2 Interview with your fund’s portfolio manager Bob, could you review market conditions during the 12months ended August31, 2013? Continued evidence of a slowly recovering U.S. economy and positive investor sentiment benefited most asset classes for much of the period, especially stocks and higher-yielding, credit-sensitive sectors of the fixed-income market. However, the market environment became less hospitable in May, when the U.S. Federal Reserve hinted that it could begin scaling back its stimulus program later in 2013 if economic conditions continued to improve. The debate over the end of quantitative easing [QE] became the focus of markets globally and culminated in June with a statement by Fed Chairman Ben Bernanke on the economically driven prospects for curtailing the Fed’s bond-buying programs. In hindsight, we think this period may have proved to be a critical inflection point for the Fed, the U.S. economy, and global securities markets. During this time, equity and fixed-income markets diverged considerably. Asset classes that had been buoyed by the massive liquidity created by the Fed’s purchases reversed course. U.S. stocks experienced a significant disruption of the trends seen for most of 2012 and the early months of 2013 but still managed to make gains for the challenging second quarter of 2013 and delivered very strong double-digit performance for the 12months ended August31, 2013. With the exception of emerging markets, which struggled during the second quarter, international equity markets — most notably Europe and the Pacific Rim — delivered strong This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Retirement Income Fund Lifestyle 2 5 double-digit gains for the 12months ended August31, 2013. Fixed-income investments, however, had a more acute reaction to the Fed’s announcements. Interest rates jumped — causing yield curves to steepen worldwide — and bond prices fell sharply in a relatively short span. Emerging-market bonds were particularly hard hit in the sell-off, as they tend to be dependent on the influx of investment capital. Commodities, which tend to perform well in bull markets and periods of global growth, also struggled as did spread sectors, that is, sectors that typically trade at yields that are greater than U.S. Treasuries, such as investment-grade bonds and mortgage-backed securities. Global government bonds fell, although not to the same degree as sectors with greater risk. After the Fed stated that monetary policy would remain highly accommodative until the U.S. economy was back on its feet, the volatility in fixed-income markets eased somewhat, but few bond sectors could reverse the negative tide for the balance of the period. Given their unique ability to bridge both the fixed-income and equity markets, convertible securities were a notable exception and posted solid gains for the 12 months. High-yield bonds also bounced back somewhat by period-end. How did Putnam Retirement Income Fund Lifestyle 2 perform in this environment? The fund’s diversified global approach to investing helped to mute the effect of the market volatility. For the 12months ended August31, 2013, the fund generated positive results that surpassed the negative return of its primary fixed-income benchmark but lagged the performance of its secondary all-equity benchmark. Our decision to overweight investments in U.S. equities relative to the equity benchmark was a major contributor to performance for the period as was our security selection in that Allocations are represented as a percentage of the fund’s net assets as of 8/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Retirement Income Fund Lifestyle 2 asset class. The fund’s underweight position and security selection in emerging-market debt also aided performance, as these bonds struggled during the period. Security selection within the fund’s international equity sleeve was a slight detractor for the 12months. What are your thoughts about the recent volatility and the future course for U.S. interest rates? The Fed’s talk of tapering its bond-buying programs has understandably caused unease among bond investors, but yield movements like we have seen since May are rare, especially when the U.S. economy is growing below its capacity and generating little inflationary pressure. Thus, we regard the jump in yields as an overreaction to the statements from Chairman Bernanke. In our view, the Fed concluded this past spring that the economy was in a much healthier state than when the latest round of QE had begun in late 2012, and that if the pace of improvement continued, it would be prudent to begin tapering its bond-buying program. However, at its September meeting, the central bank decided to wait for further evidence of improvement in economic growth and the labor market before setting a time frame for tapering. In short, Fed officials now appear more concerned about the hints of softness in the recent economic data, such as retail sales, and are less impressed with the strong data elsewhere in the U.S. economy. We also think the central bank may be more worried about fiscal issues at the federal level than the This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Retirement Income Fund Lifestyle 2 7 financial markets appear to be, given recent market performance. Are you seeing opportunities in global bonds? Yes. But while the global environment appears to be relatively stable, it is less solid than that of the United States, in our view. In China, weaker growth and high consumer debt levels have complicated the government’s effort to stimulate domestic demand. China’s attempt to drive its economy away from infrastructure investment toward domestic consumption is, in our view, having ripple effects on other emerging-market countries, particularly those that are commodity-price dependent. In Europe, some of the biggest risks — such as the potential breakup of the European Union and a failure of the euro currency — appear to have subsided as a result of the efforts of eurozone policymakers. Core European economies were somewhat weaker than we expected for much of the period; however, data near the end of the period from Germany, the Netherlands, and Switzerland were encouraging. Peripheral eurozone economies have performed better than we anticipated, thanks to sharply lower interest rates in those countries. As for the interest-rate picture abroad, while we believe global rates are likely to move higher over the medium term, we think the degree of increase during May and June was more than the economic environment warranted. Consequently, as noted earlier, we modestly lengthened the portfolio’s duration in June as a tactical play to potentially capitalize on near-term rate declines. Has your positioning in higher - risk assets changed in light of recent market volatility? We currently believe risk assets, such as equities and high-yield bonds, offer more attractive total return potential than other interest-rate risk and inflation-sensitive This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Allocations also reflect the holdings of one or more of the Putnam Absolute Return Funds. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Retirement Income Fund Lifestyle 2 assets, including Treasury Inflation-Protected Securities and commodities. Thus we are favoring continued positioning in risk assets going into the fourth quarter of 2013. From a global perspective, we consider U.S. and Japanese equities to be among the most promising. Here at home, we believe the broader U.S. economic recovery remains on track and should continue at a moderate pace. We also think that the housing recovery will continue, although mortgage rates moved higher during May and June. In our view, home sales are improving because of stronger economic activity and better consumer confidence, not because of mortgage credit. Despite relatively sluggish revenue growth for U.S. businesses, our outlook is constructive for corporate earnings, as we believe the bulk of profitability is the result of structural improvement and could be sustainable over time. The pro-growth monetary and fiscal changes launched by Japan’s Prime Minister Shinzo Abe have been well received by investors. Abe consolidated his grip on policy in this past July’s election, which should allow him to follow through on instituting deep structural reforms for the Japanese economy. We remain steadfast in our conviction that the country’s structural reform process will create long-term investment opportunities for companies poised to benefit. High-yield corporate bonds have historically tended to do well during periods of moderate economic growth. Fundamentals in the high-yield universe appear strong, in our estimation, and we expect that defaults will hover near historically low levels. Furthermore, as a result of the spring correction, prices of many high-yield bonds have declined to what we believe are attractive levels. Did derivatives have any significant impact on fund performance for the period? We employed credit default swaps to hedge credit and market risk and to gain exposure to specific securities or groups of securities. This A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Retirement Income Fund Lifestyle 2 9 strategy was successful for the fund during the period. What should investors expect in the coming months? At its September meeting, the Fed surprised many observers with its announcement that it was waiting for more evidence of strength in the U.S. economy before it began to unwind its stimulus program. Thus, we expect continued volatility in interest rates and yield spreads as investors adjust their expectations about Fed policy and efforts in Washington to resolve the budget crisis and debt ceiling debate. However, when the Fed does begin to taper, we think it is unlikely that rates are going to suddenly spike dramatically higher as they did in May and June of 2013. If yields rise more than economic fundamentals seem to warrant, we may view it as an opportunity to add what we believe are attractively valued securities to the fund and extend duration, or interest-rate sensitivity, of the portfolio. Thanks, Bob, for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS At its September meeting, the Federal Open Market Committee surprised investors by delaying the tapering of its $85 billion-a-month bond-buying stimulus program. Declaring that the challenges facing the U.S. economy are diminishing “only gradually,” Fed Chairman Ben Bernanke said the central bank will wait to curtail its quantitative easing program until there is more evidence of a sustained recovery. Bernanke in his comments noted a deceleration of U.S. job growth in the past three months. The bond-buying stimulus program was established in the fall of 2012 to stimulate the economy and employment growth, and is widely credited with buoying equity prices and holding down long-term interest rates. Previously, when the Fed chairman signaled in May2013 that the Fed’s bond purchases could be scaled back in the final months of this year, the news sent tremors through bond markets and contributed to an abrupt increase in Treasury yields. 10 Retirement Income Fund Lifestyle 2 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 8.53% 4.19% 6.81% 3.81% 6.81% 6.81% 7.93% 4.42% 7.99% 9.21% Annual average 3.77 1.87 3.02 1.70 3.02 3.02 3.51 1.97 3.53 4.06 1 year 4.41 0.23 3.72 –1.28 3.72 2.72 4.17 0.79 4.27 4.75 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Retirement Income Fund Lifestyle 2 11 Comparative index returns For periods ended 8/31/13 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 5.80% 34.85% Annual average 2.58 14.45 1 year –2.47 18.70 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $10,681 ($10,381 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $10,681, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $10,442. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $10,799 and $10,921, respectively. 12 Retirement Income Fund Lifestyle 2 Fund price and distribution information For the 12-month period ended 8/31/13 Distributions Class A Class B Class C Class M Class R Class Y Number 12 1 1 12 12 12 Income $0.079 $0.029 $0.029 $0.055 $0.055 $0.103 Capital gains — Long-term 0.009 0.009 0.009 0.009 0.009 0.009 Capital gains — Short-term 0.085 0.085 0.085 0.085 0.085 0.085 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/12 $10.15 $10.57 $10.11 $10.11 $10.14 $10.48 $10.14 $10.15 8/31/13 10.42 10.85 10.36 10.36 10.41 10.76 10.42 10.43 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 0.46% 0.44% N/A N/A 0.23% 0.22% 0.23% 0.69% Current 30-day SEC yield (with expense limitation) N/A 0.79 0.06 0.06 N/A 0.53 0.55 1.05 Current 30-day SEC yield 3 (without expense limitation) N/A 0.14 –0.61 –0.61 N/A –0.12 –0.12 0.38 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Current dividend rate excludes dividends received from underlying Putnam funds. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 4 For a portion of the period, the fund may have limited expenses, without which yields would have been lower. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) (6/13/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 10.03% 5.63% 8.15% 5.15% 8.15% 8.15% 9.40% 5.85% 9.46% 10.74% Annual average 4.25 2.42 3.47 2.21 3.47 3.47 3.99 2.51 4.01 4.54 1 year 5.09 0.88 4.30 –0.70 4.30 3.30 4.85 1.44 4.84 5.43 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Retirement Income Fund Lifestyle 2 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/12* 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% Total annual operating expenses for the fiscal year ended 8/31/12 3.06% 3.81% 3.81% 3.31% 3.31% 2.81% Annualized expense ratio for the six-month period ended 8/31/13†‡ 0.70% 1.45% 1.45% 0.95% 0.95% 0.45% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.33% in fees and expenses of acquired funds (including underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Excludes the expense ratios of the underlying Putnam funds. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2013, to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.55 $7.33 $7.33 $4.81 $4.81 $2.28 Ending value (after expenses) $1,010.00 $1,006.80 $1,006.80 $1,008.90 $1,009.90 $1,012.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Retirement Income Fund Lifestyle 2 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2013, use the following calculation method. To find the value of your investment on March 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.57 $7.37 $7.37 $4.84 $4.84 $2.29 Ending value (after expenses) $1,021.68 $1,017.90 $1,017.90 $1,020.42 $1,020.42 $1,022.94 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Retirement Income Fund Lifestyle 2 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. 16 Retirement Income Fund Lifestyle 2 • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2013, Putnam employees had approximately $387,000,000 and the Trustees had approximately $93,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Retirement Income Fund Lifestyle 2 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Retirement Income Fund Lifestyle 2 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Retirement Income Fund Lifestyle 2 19 Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered certain administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, 20Retirement Income Fund Lifestyle 2 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management has contractually agreed through at least December 30, 2014 to waive fees (and, to the extent necessary, bear other expenses) to the extent that the expenses of your fund (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses, but including payments under the fund’s investor servicing and investment management contracts) would exceed an annual rate of 0.45% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 5th quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, Retirement Income Fund Lifestyle 2 21 expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to 22 Retirement Income Fund Lifestyle 2 improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, which commenced operations on June 13, 2011, the Trustees considered that its class A shares’ return net of fees and expenses was positive for the one-year period ended December 31, 2012. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, Retirement Income Fund Lifestyle 2 23 the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 Retirement Income Fund Lifestyle 2 Financial statements A note about your fund’s auditors A non-U.S. member firm in Pricewaterhouse-Coopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Retirement Income Fund Lifestyle 2 25 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Retirement Income Fund Lifestyle 2: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Retirement Income Fund Lifestyle 2 (the “fund”) at August 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 14, 2013 26 Retirement Income Fund Lifestyle 2 The fund’s portfolio 8/31/13 INVESTMENT COMPANIES (43.5%)* Shares Value iShares MSCI EAFE Index Fund 671 $39,703 Putnam Absolute Return 100 Fund Class Y ††† 56,192 576,529 Putnam Absolute Return 300 Fund Class Y ††† 132,131 1,436,263 Putnam Absolute Return 500 Fund Class Y ††† 215,264 2,460,472 Putnam Absolute Return 700 Fund Class Y ††† 31,271 374,309 Putnam Money Market Fund Class A ††† 446,538 446,538 SPDR S&P rust 564 92,299 SPDR S&P Midcap rust 57 12,280 Total investment companies (cost $5,371,913) COMMON STOCKS (17.2%)* Shares Value Basic materials (0.7%) Asahi Kasei Corp. (Japan) 1,000 $7,317 Axiall Corp. 19 761 BASF SE (Germany) 62 5,419 Bemis Co., Inc. 37 1,472 BHP Billiton, Ltd. (Australia) 93 2,944 CF Industries Holdings, Inc. 19 3,616 Chicago Bridge & Iron Co., NV 44 2,633 Cytec Industries, Inc. 18 1,346 Domtar Corp. (Canada) 16 1,056 Eastman Chemical Co. 46 3,496 Evraz PLC (United Kingdom) 1,599 3,097 Fletcher Building, Ltd. (New Zealand) 736 4,968 Fortune Brands Home & Security, Inc. 70 2,579 Huntsman Corp. 67 1,173 LyondellBasell Industries NV Class A 87 6,103 Mitsubishi Chemical Holdings Corp. (Japan) 1,000 4,685 Monsanto Co. 120 11,747 Packaging Corp. of America 33 1,750 PPG Industries, Inc. 34 5,311 Rio Tinto PLC (United Kingdom) 164 7,403 Sherwin-Williams Co. (The) 24 4,138 Stora Enso OYJ Class R (Finland) 580 4,481 Valspar Corp. 31 1,927 voestalpine AG (Austria) 48 2,054 W.R. Grace & Co. † 24 1,928 Capital goods (0.9%) ABB, Ltd. (Switzerland) 196 4,192 Aecom Technology Corp. † 52 1,515 Avery Dennison Corp. 46 1,967 BAE Systems PLC (United Kingdom) 1,772 11,948 Ball Corp. 50 2,221 Boeing Co. (The) 198 20,576 Canon, Inc. (Japan) 100 2,996 Cummins, Inc. 62 7,638 Retirement Income Fund Lifestyle 2 27 COMMON STOCKS (17.2%)* cont. Shares Value Capital goods cont. Delphi Automotive PLC (United Kingdom) 118 $6,492 General Dynamics Corp. 99 8,242 Ingersoll-Rand PLC 102 6,032 KBR, Inc. 64 1,911 Leggett & Platt, Inc. 66 1,909 Lockheed Martin Corp. 81 9,916 McDermott International, Inc. † 95 713 Northrop Grumman Corp. 83 7,658 Raytheon Co. 108 8,144 Staples, Inc. 275 3,825 Terex Corp. † 51 1,479 Vinci SA (France) 135 6,971 WABCO Holdings, Inc. † 29 2,262 Communication services (0.8%) AT&T, Inc. 202 6,834 Belgacom SA (Belgium) 202 4,832 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 1,545 2,518 Comcast Corp. Class A 510 21,466 Deutsche Telekom AG (Germany) 561 7,186 DISH Network Corp. Class A 81 3,642 IAC/InterActiveCorp. 87 4,271 Koninklijke (Royal) KPN NV (Netherlands) † 214 625 NTT DoCoMo, Inc. (Japan) 3 4,794 Orange (France) 456 4,626 Telecom Corp. of New Zealand, Ltd. (New Zealand) 2,273 3,981 Telstra Corp., Ltd. (Australia) 654 2,844 TW telecom, inc. † 75 2,147 Verizon Communications, Inc. 484 22,932 Vodafone Group PLC (United Kingdom) 1,457 4,657 Conglomerates (0.3%) AMETEK, Inc. 91 3,906 Bouygues SA (France) 207 6,474 Danaher Corp. 172 11,269 General Electric Co. 423 9,788 Tyco International, Ltd. 159 5,253 Consumer cyclicals (2.0%) Adecco SA (Switzerland) 121 7,621 ADT Corp. (The) † 83 3,306 Advance Auto Parts, Inc. 32 2,562 American Eagle Outfitters, Inc. 95 1,375 Asahi Glass Co., Ltd. (Japan) 1,000 5,831 Bayerische Motoren Werke (BMW) AG (Germany) 73 6,878 Bed Bath & Beyond, Inc. † 81 5,973 Big Lots, Inc. † 39 1,381 Chico’s FAS, Inc. 87 1,357 Coach, Inc. 95 5,017 28 Retirement Income Fund Lifestyle 2 COMMON STOCKS (17.2%)* cont. Shares Value Consumer cyclicals cont. CST Brands, Inc. † 16 $472 Dai Nippon Printing Co., Ltd. (Japan) 1,000 9,681 Daimler AG (Registered Shares) (Germany) 42 2,882 Daito Trust Construction Co., Ltd. (Japan) 100 9,125 Dillards, Inc. Class A 18 1,373 Expedia, Inc. 39 1,824 Foot Locker, Inc. 67 2,157 Gannett Co., Inc. 112 2,698 Gap, Inc. (The) 115 4,651 Geberit International AG (Switzerland) 11 2,677 Home Depot, Inc. (The) 295 21,975 Host Hotels & Resorts, Inc. R 997 16,979 Hugo Boss AG (Germany) 42 5,116 Jarden Corp. † 55 2,362 Lear Corp. 46 3,163 Lowe’s Cos., Inc. 324 14,846 Macy’s, Inc. 136 6,042 McGraw-Hill Cos., Inc. (The) 94 5,487 Next PLC (United Kingdom) 110 8,343 O’Reilly Automotive, Inc. † 41 5,031 PetSmart, Inc. 43 3,028 Priceline.com, Inc. † 14 13,139 PulteGroup, Inc. 149 2,293 Reed Elsevier PLC (United Kingdom) 489 5,998 Ryman Hospitality Properties R 185 6,112 SJM Holdings, Ltd. (Hong Kong) 2,000 5,123 Swire Pacific, Ltd. Class A (Hong Kong) 500 5,711 TABCORP Holdings, Ltd. (Australia) 2,297 6,568 TJX Cos., Inc. (The) 212 11,177 Total Systems Services, Inc. 172 4,759 URS Corp. 35 1,733 Wal-Mart Stores, Inc. 33 2,408 Wyndham Worldwide Corp. 57 3,384 Wynn Resorts, Ltd. 30 4,231 Consumer staples (1.6%) British American Tobacco (BAT) PLC (United Kingdom) 113 5,700 Coca-Cola Co. (The) 78 2,978 Colgate-Palmolive Co. 106 6,124 Constellation Brands, Inc. Class A † 49 2,658 Corrections Corp. of America 285 9,388 Costco Wholesale Corp. 59 6,600 CVS Caremark Corp. 237 13,758 General Mills, Inc. 138 6,806 Geo Group, Inc. (The) 240 7,490 ITOCHU Corp. (Japan) 400 4,507 Japan Tobacco, Inc. (Japan) 100 3,371 JM Smucker Co. (The) 30 3,184 Retirement Income Fund Lifestyle 2 29 COMMON STOCKS (17.2%)* cont. Shares Value Consumer staples cont. Kao Corp. (Japan) 100 $2,909 Kraft Foods Group, Inc. 128 6,627 Liberty Interactive Corp. Class A † 204 4,606 Lorillard, Inc. 187 7,910 Metcash, Ltd. (Australia) 536 1,547 Metro AG (Germany) 206 7,563 Molson Coors Brewing Co. Class B 44 2,147 Nestle SA (Switzerland) 79 5,183 Philip Morris International, Inc. 257 21,444 Procter & Gamble Co. (The) 373 29,053 Reckitt Benckiser Group PLC (United Kingdom) 26 1,767 Robert Half International, Inc. 61 2,151 Sumitomo Corp. (Japan) 200 2,523 Swedish Match AB (Sweden) 163 5,691 Tesco PLC (United Kingdom) 1,072 6,089 Unilever NV ADR (Netherlands) 212 7,964 Unilever PLC (United Kingdom) 63 2,401 Walgreen Co. 181 8,701 Woolworths, Ltd. (Australia) 108 3,425 Energy (1.5%) Alpha Natural Resources, Inc. † 98 596 BP PLC (United Kingdom) 1,763 12,191 Cabot Oil & Gas Corp. 130 5,087 Chevron Corp. 74 8,912 ConocoPhillips 270 17,901 Cosmo Oil Co., Ltd. (Japan) † 2,000 4,122 Exxon Mobil Corp. 265 23,097 Helmerich & Payne, Inc. 35 2,206 HollyFrontier Corp. 64 2,847 Marathon Petroleum Corp. 91 6,598 Occidental Petroleum Corp. 177 15,613 Oceaneering International, Inc. 38 2,948 Oil States International, Inc. † 21 1,874 ONEOK, Inc. 72 3,704 Peabody Energy Corp. 89 1,531 Phillips 66 152 8,679 Royal Dutch Shell PLC Class A (United Kingdom) 337 10,902 Royal Dutch Shell PLC Class B (United Kingdom) 143 4,816 Schlumberger, Ltd. 255 20,640 Seadrill, Ltd. (Norway) 90 4,153 Tesoro Corp. 50 2,305 TonenGeneral Sekiyu KK (Japan) 1,000 9,058 Total SA (France) 152 8,420 Valero Energy Corp. 151 5,365 Financials (5.0%) Alexandria Real Estate Equities, Inc. R 139 8,572 Alleghany Corp. † 9 3,484 30Retirement Income Fund Lifestyle 2 COMMON STOCKS (17.2%)* cont. Shares Value Financials cont. Allied World Assurance Co. Holdings AG 24 $2,202 American Campus Communities, Inc. R 17 566 American Capital Agency Corp. R 88 2,003 American Financial Group, Inc. 55 2,834 American International Group, Inc. † 281 13,055 AMP, Ltd. (Australia) 1,244 5,219 Aon PLC 146 9,691 Apartment Investment & Management Co. Class A R 315 8,672 Associated Banc-Corp. 121 1,930 AvalonBay Communities, Inc. R 94 11,647 Aviva PLC (United Kingdom) 901 5,401 Axis Capital Holdings, Ltd. 68 2,923 Baloise Holding AG (Switzerland) 26 2,752 Banco Santander Central Hispano SA (Spain) 492 3,472 Banque Cantonale Vaudoise (BCV) (Switzerland) 4 2,143 Bendigo and Adelaide Bank, Ltd. (Australia) 297 2,662 Berkshire Hathaway, Inc. Class B † 42 4,671 Boston Properties, LP R 96 9,840 CaixaBank SA (Spain) 1,031 3,829 Camden Property Trust R 25 1,545 CapLease, Inc. R 374 3,183 Chimera Investment Corp. R 324 953 CIT Group, Inc. † 105 5,026 City National Corp. 31 2,030 CNP Assurances (France) 413 7,303 Colonial Properties Trust R 334 7,378 Commonwealth Bank of Australia (Australia) 97 6,250 CoreLogic, Inc. † 128 3,290 DDR Corp. R 23 357 Digital Realty Trust, Inc. R 57 3,169 Discover Financial Services 158 7,466 Douglas Emmett, Inc. R 222 5,128 Duke Realty Corp. R 70 1,021 DuPont Fabros Technology, Inc. R 293 6,677 Eaton Vance Corp. 71 2,737 Equity Lifestyle Properties, Inc. R 218 7,576 Equity Residential Trust R 376 19,511 Essex Property Trust, Inc. R 10 1,433 Federal Realty Investment Trust R 90 8,758 Fidelity National Financial, Inc. Class A 133 3,153 Fifth Third Bancorp 422 7,718 General Growth Properties R 688 13,196 Genworth Financial, Inc. Class A † 315 3,717 Goldman Sachs Group, Inc. (The) 115 17,495 Government Properties Income Trust R 283 6,617 Hatteras Financial Corp. R 33 604 HCP, Inc. R 316 12,871 Health Care REIT, Inc. R 234 14,377 Retirement Income Fund Lifestyle 2 31 COMMON STOCKS (17.2%)* cont. Shares Value Financials cont. HSBC Holdings PLC (United Kingdom) 906 $9,491 Inland Real Estate Corp. R 704 6,906 Investment AB Kinnevik Class B (Sweden) 378 11,807 JPMorgan Chase & Co. 575 29,055 Kimco Realty Corp. R 643 12,879 Liberty Property Trust R 273 9,446 Macerich Co. (The) R 63 3,546 Medical Properties Trust, Inc. R 528 6,098 Nasdaq OMX Group, Inc. (The) 86 2,568 Natixis (France) 1,178 5,076 Northern Trust Corp. 85 4,664 PartnerRe, Ltd. 38 3,312 Piedmont Office Realty Trust, Inc. Class A R 453 7,783 PNC Financial Services Group, Inc. 147 10,624 Popular, Inc. (Puerto Rico) † 72 2,236 Post Properties, Inc. R 167 7,553 Prologis, Inc. R 405 14,272 Protective Life Corp. 56 2,340 Public Storage R 203 30,992 Realty Income Corp. R 91 3,595 Regency Centers Corp. R 204 9,700 Resona Holdings, Inc. (Japan) 900 4,272 RSA Insurance Group PLC (United Kingdom) 2,535 4,659 Senior Housing Properties Trust R 37 842 Simon Property Group, Inc. R 318 46,307 SL Green Realty Corp. R 39 3,400 STAG Industrial, Inc. R 169 3,380 State Street Corp. 146 9,741 Stockland (Units) (Australia) R 1,645 5,432 Sumitomo Mitsui Financial Group, Inc. (Japan) 100 4,426 Svenska Handelsbanken AB Class A (Sweden) 218 9,355 Tanger Factory Outlet Centers R 30 926 Taubman Centers, Inc. R 143 9,640 Toronto-Dominion Bank (Canada) 41 3,506 Tryg A/S (Denmark) 33 2,809 UDR, Inc. R 79 1,785 Validus Holdings, Ltd. 66 2,284 Vornado Realty Trust R 258 20,975 Wells Fargo & Co. 126 5,176 Westpac Banking Corp. (Australia) 342 9,482 Wing Hang Bank, Ltd. (Hong Kong) 500 4,818 Zurich Insurance Group AG (Switzerland) 14 3,485 Health care (1.9%) AbbVie, Inc. 223 9,502 AmerisourceBergen Corp. 124 7,058 Amgen, Inc. 140 15,252 32Retirement Income Fund Lifestyle 2 COMMON STOCKS (17.2%)* cont. Shares Value Health care cont. AstraZeneca PLC (United Kingdom) 166 $8,175 Bristol-Myers Squibb Co. 319 13,299 Celgene Corp. † 90 12,598 CIGNA Corp. 130 10,230 Eli Lilly & Co. 197 10,126 GlaxoSmithKline PLC (United Kingdom) 225 5,738 HCA Holdings, Inc. 92 3,513 Johnson & Johnson 92 7,950 McKesson Corp. 99 12,020 Merck & Co., Inc. 46 2,175 Novartis AG (Switzerland) 96 7,000 Omega Healthcare Investors, Inc. R 94 2,670 Orion OYJ Class B (Finland) 159 3,684 Pfizer, Inc. 1,024 28,887 Roche Holding AG-Genusschein (Switzerland) 25 6,236 Sabra Health Care REIT, Inc. R 97 2,145 Salix Pharmaceuticals, Ltd. † 26 1,740 Sanofi (France) 67 6,437 St. Jude Medical, Inc. 151 7,612 Takeda Pharmaceutical Co., Ltd. (Japan) 200 9,059 United Therapeutics Corp. † 24 1,702 Ventas, Inc. R 275 17,122 Warner Chilcott PLC Class A 223 4,783 WellPoint, Inc. 143 12,175 Zimmer Holdings, Inc. 85 6,723 Technology (1.8%) Accenture PLC Class A 199 14,378 AOL, Inc. † 115 3,787 Apple, Inc. 94 45,783 Avnet, Inc. † 62 2,391 BMC Software, Inc. † 115 5,290 Broadcom Corp. Class A 124 3,132 Brocade Communications Systems, Inc. † 262 1,939 Cap Gemini (France) 54 2,958 Cisco Systems, Inc. 818 19,068 EMC Corp. 366 9,435 Google, Inc. Class A † 20 16,938 IBM Corp. 41 7,473 L-3 Communications Holdings, Inc. 38 3,433 Lam Research Corp. † 61 2,847 Lexmark International, Inc. Class A 52 1,776 Marvell Technology Group, Ltd. 207 2,507 Microsoft Corp. 764 25,518 Nokia OYJ (Finland) † 1,026 3,968 NVIDIA Corp. 198 2,921 Oracle Corp. 710 22,621 Riverbed Technology, Inc. † 86 1,328 Retirement Income Fund Lifestyle 2 33 COMMON STOCKS (17.2%)* cont. Shares Value Technology cont. Rockwell Automation, Inc. 51 $4,959 Symantec Corp. 357 9,143 Teradyne, Inc. † 95 1,458 Western Digital Corp. 67 4,154 Transportation (0.3%) ComfortDelgro Corp., Ltd. (Singapore) 2,000 2,880 Delta Air Lines, Inc. † 320 6,314 Deutsche Post AG (Germany) 120 3,467 Japan Airlines Co., Ltd. (Japan) † UR 100 5,281 Southwest Airlines Co. 295 3,779 Sydney Airport (Australia) 1,669 5,600 Wabtec Corp. 46 2,692 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,207 Utilities and power (0.4%) AES Corp. 240 3,050 American Electric Power Co., Inc. 144 6,163 Chubu Electric Power Co., Inc. (Japan) 300 3,731 CMS Energy Corp. 53 1,406 Enel SpA (Italy) 1,009 3,337 Energias de Portugal (EDP) SA (Portugal) 565 1,997 Entergy Corp. 60 3,794 Hokuriku Electric Power Co. (Japan) 300 3,953 Kinder Morgan, Inc. 136 5,158 PG&E Corp. 105 4,343 PPL Corp. 63 1,934 Red Electrica Corporacion SA (Spain) 89 4,616 RWE AG (Preference) (Germany) 134 3,640 Snam SpA (Italy) 835 3,907 UGI Corp. 47 1,842 Total common stocks (cost $1,881,823) U.S. TREASURY OBLIGATIONS (11.6%)* Principal amount Value U.S. Treasury Bonds 2 7/8s, May 15, 2043 $100,000 $85,125 U.S. Treasury Notes 3 1/8s, October 31, 2016 120,000 128,447 2 5/8s, April 30, 2016 135,000 142,047 2 3/8s, August 31, 2014 38,000 38,833 2s, January 31, 2016 73,000 75,564 1 3/4s, May 15, 2023 360,000 329,238 1 5/8s, August 15, 2022 20,000 18,366 1 1/8s, December 31, 2019 107,000 101,200 1s, August 31, 2016 236,000 237,452 5/8s, April 30, 2018 310,000 297,879 Total U.S. treasury obligations (cost $1,467,704) 34Retirement Income Fund Lifestyle 2 CORPORATE BONDS AND NOTES (3.3%)* Principal amount Value Basic materials (0.3%) CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 $5,000 $5,873 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 4,771 International Paper Co. sr. unsec. notes 9 3/8s, 2019 2,000 2,639 LYB International Finance BV sr. unsec. unsub. notes 4s, 2023 (Netherlands) 5,000 4,935 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 2,000 1,948 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 5,962 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 5,000 5,787 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,526 Capital goods (0.1%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 5,000 5,075 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 5,024 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 5,000 4,924 Communication services (0.6%) American Tower Corp. sr. unsec. notes 7s, 2017 R 5,000 5,690 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 5,000 5,741 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 9,000 10,031 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 5,000 4,637 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 3,000 3,465 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 12,581 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 5,000 5,548 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,438 Orange sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,470 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,001 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,292 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 4,000 5,232 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 8,620 Consumer cyclicals (0.4%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 2,000 1,462 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 3,000 2,509 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 5,000 4,925 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 2,000 1,981 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,202 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 5,956 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 2,000 1,920 Retirement Income Fund Lifestyle 2 35 CORPORATE BONDS AND NOTES (3.3%)* cont. Principal amount Value Consumer cyclicals cont. General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 $3,000 $2,993 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 4,940 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 5,000 5,029 News America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 5,000 4,614 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 5,000 4,596 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 4,850 Consumer staples (0.3%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 10,000 8,997 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 5,000 5,938 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 4,884 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 5,000 5,792 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 5,000 5,601 Energy (0.2%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 2,000 2,244 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,131 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 5,000 5,435 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,000 4,255 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,260 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 5,000 6,754 Financials (0.7%) American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 4,000 4,690 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 7,000 8,217 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 5,000 4,550 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 4,000 3,955 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 5,000 6,069 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 15,000 13,928 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 5,000 5,799 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 7,201 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 5,625 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 5,000 4,475 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 5,000 4,781 36Retirement Income Fund Lifestyle 2 CORPORATE BONDS AND NOTES (3.3%)* cont. Principal amount Value Financials cont. RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) $5,000 $4,225 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,659 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,000 5,369 Health care (0.1%) Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 5,000 4,478 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,060 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 5,000 4,255 Xerox Corp. sr. unsec. notes 6.35s, 2018 5,000 5,698 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 4,806 Utilities and power (0.5%) Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 4,718 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 4,697 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,100 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,377 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 4,779 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,450 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 5,000 5,893 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 10,000 10,073 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 5,000 6,526 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 4,636 Total corporate bonds and notes (cost $413,555) CONVERTIBLE BONDS AND NOTES (2.5%)* Principal amount Value Basic materials (0.1%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $4,000 $4,715 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,000 5,103 Capital goods (0.2%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 5,000 6,763 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 5,000 5,478 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,000 4,120 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 5,000 5,919 Retirement Income Fund Lifestyle 2 37 CONVERTIBLE BONDS AND NOTES (2.5%)* cont. Principal amount Value Communication services (0.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 $1,000 $1,106 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 2,000 2,040 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 5,000 6,934 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 7,000 35 Consumer cyclicals (0.5%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 3,000 3,294 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 4,000 4,470 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 11,460 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 6,000 6,503 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 2,000 2,200 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 14,000 7,166 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 5,000 5,432 M/I Homes, Inc. cv. company guaranty sr. sub. notes 3s, 2018 3,000 2,940 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 8,000 9,510 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 4,000 5,275 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 5,000 5,856 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,000 2,369 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 4,000 8,030 Consumer staples (0.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,000 4,719 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 5,000 5,807 Energy (0.3%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 15,000 13,594 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 3,000 3,098 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 6,000 6,416 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 5,000 6,184 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 4,000 4,490 Financials (0.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 8,000 8,640 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 2,000 1,841 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 4,000 4,948 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 6,000 6,296 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 2,000 1,963 PHH Corp. cv. sr. unsec. notes 4s, 2014 6,000 6,353 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 R 3,000 3,261 38 Retirement Income Fund Lifestyle 2 CONVERTIBLE BONDS AND NOTES (2.5%)* cont. Principal amount Value Financials cont. Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 $6,000 $6,248 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 6,000 6,068 Health care (0.3%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 5,000 4,997 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 4,000 4,205 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 1,000 1,014 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) † F 5,000 400 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 3,000 210 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 1,000 2,236 Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 1,000 1,449 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero%, 3/1/18) 2042 †† 7,000 7,175 Insulet Corp. cv. sr. unsec. notes 3 3/4s, 2016 1,000 1,363 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000 4,228 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 2,000 2,619 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 5,000 6,719 Volcano Corp. cv. sr. unsec. unsub. notes 1 3/4s, 2017 2,000 1,958 Technology (0.5%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 5,000 5,150 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 5,000 6,600 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 4,000 4,800 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 13,000 18,013 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 5,000 5,416 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 11,000 11,633 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 5,000 6,313 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 5,000 4,963 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 3,000 3,060 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 5,000 4,106 Total convertible bonds and notes (cost $304,816) CONVERTIBLE PREFERRED STOCKS (2.1%)* Shares Value Basic materials (0.1%) ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 280 $5,821 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. † R 217 11,596 Capital goods (0.1%) United Technologies Corp. $3.75 cv. pfd. 230 14,285 Retirement Income Fund Lifestyle 2 39 CONVERTIBLE PREFERRED STOCKS (2.1%)* cont. Shares Value Communication services (0.1%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 $7,754 Iridium Communications, Inc. 144A $7.00 cv. pfd. 26 2,514 Consumer cyclicals (0.3%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 263 6,041 General Motors Co. Ser. B, $2.375 cv. pfd. 265 12,869 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 6 7,703 Stanley Black & Decker, Inc. $4.75 cv. pfd. 62 8,378 Consumer staples (0.1%) Bunge, Ltd. $4.875 cv. pfd. 43 4,515 Post Holdings, Inc. 144A $3.75 cv. pfd. 41 4,428 Energy (0.2%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 16 17,620 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. † 8 7,680 Financials (0.6%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 269 6,742 AMG Capital Trust II $2.575 cv. pfd. 183 10,465 Bank of America Corp. Ser. L, 7.25% cv. pfd. 19 20,520 EPR Properties Ser. C, $1.44 cv. pfd. 267 5,724 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 163 9,398 Huntington Bancshares Ser. A, 8.50% cv. pfd. 6 7,470 MetLife, Inc. $3.75 cv. pfd. 190 10,393 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 4 6,544 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9 10,193 Wintrust Financial Corp. $3.75 cv. pfd. 77 4,258 Health care (0.1%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 6 7,463 Technology (—%) Unisys Corp. Ser. A, 6.25% cv. pfd. 59 4,030 Transportation (0.2%) Continental Financial Trust II $3.00 cv. pfd. 155 6,704 Genesee & Wyoming, Inc. $5.00 cv. pfd. 54 6,561 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 578 8,601 Utilities and power (0.3%) AES Trust III $3.375 cv. pfd. 89 4,481 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. † 123 6,301 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 10,393 NextEra Energy, Inc. $2.799 cv. pfd. 78 4,313 PPL Corp. $4.375 cv. pfd. 122 6,537 Total convertible preferred stocks (cost $248,530) 40Retirement Income Fund Lifestyle 2 MORTGAGE-BACKED SECURITIES (1.0%)* Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $20,000 $20,500 FRB Ser. 05-1, Class A4, 5.346s, 2042 9,335 9,743 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 03-T12, Class A4, 4.68s, 2039 3,974 3,975 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 5,622 5,784 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.988s, 2049 13,937 13,965 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.858s, 2040 15,000 16,406 Ser. 05-C7, Class C, 5.35s, 2040 10,000 10,214 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.305s, 2049 5,498 5,488 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2FX, 5.76s, 2049 20,092 20,498 Ser. 04-T13, Class A4, 4.66s, 2045 F 8,277 8,361 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 10,979 11,034 Total mortgage-backed securities (cost $127,624) SHORT-TERM INVESTMENTS (19.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 2,295,137 $2,295,137 SSgA Prime Money Market Fund 0.01% P 110,000 110,000 U.S. Treasury Bills with an effective yield of 0.17%, October 17, 2013 $3,000 2,999 Total short-term investments (cost $2,408,136) TOTAL INVESTMENTS Total investments (cost $12,224,101) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $12,495,315. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. Retirement Income Fund Lifestyle 2 41 †† † Affiliated company (Note 5). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. UR At the reporting period end, 100 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $1,730,124 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $115,915) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Buy 9/18/13 $3,874 $3,924 $(50) Hong Kong Dollar Sell 11/20/13 619 619 — Japanese Yen Buy 11/20/13 2,703 2,673 30 Norwegian Krone Buy 9/18/13 1,045 1,156 (111) Singapore Dollar Buy 11/20/13 1,333 1,332 1 Swedish Krona Sell 9/18/13 6,064 6,117 53 Swiss Franc Buy 9/18/13 2,042 2,056 (14) Citibank, N.A. Australian Dollar Sell 10/18/13 3,195 3,303 108 Danish Krone Buy 9/18/13 3,544 3,510 34 Euro Buy 9/18/13 8,063 8,046 17 Japanese Yen Buy 11/20/13 6,741 6,662 79 Credit Suisse International Australian Dollar Sell 10/18/13 3,550 3,670 120 Euro Buy 9/18/13 3,172 3,131 41 Euro Sell 9/18/13 3,172 3,201 29 Japanese Yen Buy 11/20/13 602 564 38 New Zealand Dollar Sell 10/18/13 7,936 7,997 61 Swedish Krona Sell 9/18/13 1,931 1,948 17 Swiss Franc Buy 9/18/13 4,514 4,449 65 Deutsche Bank AG Euro Buy 9/18/13 1,718 1,703 15 Goldman Sachs International Australian Dollar Sell 10/18/13 1,864 1,927 63 42 Retirement Income Fund Lifestyle 2 FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $115,915) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association British Pound Sell 9/18/13 $2,169 $2,210 $41 Swedish Krona Sell 9/18/13 1,418 1,383 (35) JPMorgan Chase Bank N.A. British Pound Buy 9/18/13 4,339 4,293 46 British Pound Sell 9/18/13 4,339 4,255 (84) Euro Buy 9/18/13 1,454 1,442 12 Japanese Yen Buy 11/20/13 3,268 3,234 34 Singapore Dollar Buy 11/20/13 4,547 4,544 3 Swiss Franc Buy 9/18/13 2,472 2,433 39 State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 621 642 21 Euro Buy 9/18/13 4,362 4,364 (2) Israeli Shekel Buy 10/18/13 826 823 3 Japanese Yen Buy 11/20/13 2,268 2,241 27 UBS AG British Pound Buy 9/18/13 2,634 2,584 50 British Pound Sell 9/18/13 2,634 2,606 (28) Norwegian Krone Buy 9/18/13 3,152 3,246 (94) Norwegian Krone Sell 9/18/13 3,152 3,306 154 WestPac Banking Corp. Euro Buy 9/18/13 4,362 4,321 41 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/13 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International NA IG Series BBB–/P $(1,632) $330,000 6/20/18 100 bp $1,456 20 Index JPMorgan Chase Bank N.A. EM Series 15 BBB–/P (50,000) 400,000 6/20/16 500 bp (28,633) Version 1 Index NA HY Series BBB–/P (33,125) 1,000,000 6/20/18 500 bp 15,774 20 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at August 31, 2013. Securities rated by Putnam are indicated by “/P.” Retirement Income Fund Lifestyle 2 43 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $73,490 $19,914 $— Capital goods 115,611 2,996 — Communication services 85,736 11,619 — Conglomerates 36,690 — — Consumer cyclicals 201,810 42,039 — Consumer staples 183,983 18,282 — Energy 170,385 13,180 — Financials 596,189 42,561 — Health care 226,552 9,059 — Technology 219,205 — — Transportation 16,252 15,968 — Utilities and power 45,187 7,684 — Total common stocks — Convertible bonds and notes — 314,661 610 Convertible preferred stocks 20,586 247,709 — Corporate bonds and notes — 407,567 — Investment companies 5,438,393 — — Mortgage-backed securities — 125,968 — U.S. treasury obligations — 1,454,151 — Short-term investments 2,405,137 2,999 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $824 $— Credit default contracts — 73,354 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 44Retirement Income Fund Lifestyle 2 Statement of assets and liabilities 8/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $4,698,178) $4,982,925 Affiliated issuers (identified cost $7,525,923) (Notes 1 and 5) 7,589,248 Foreign currency (cost $110) (Note 1) 202 Dividends, interest and other receivables 22,964 Receivable for investments sold 2,787 Receivable from Manager (Note 2) 19,825 Unrealized appreciation on forward currency contracts (Note 1) 1,242 Unrealized appreciation on OTC swap contracts (Note 1) 17,230 Premium paid on OTC swap contracts (Note 1) 84,757 Total assets LIABILITIES Payable to custodian 6,314 Payable for investments purchased 9 Payable for custodian fees (Note 2) 5,073 Payable for investor servicing fees (Note 2) 1,739 Payable for Trustee compensation and expenses (Note 2) 334 Payable for administrative services (Note 2) 15 Payable for distribution fees (Note 2) 5,446 Payable for auditing and tax fees 54,430 Payable for reports to shareholders 13,075 Unrealized depreciation on OTC swap contracts (Note 1) 28,633 Unrealized depreciation on forward currency contracts (Note 1) 418 Collateral on certain derivative contracts, at value (Note 1) 110,000 Other accrued expenses 379 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $12,012,383 Undistributed net investment income (Note 1) 79,535 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 65,829 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 337,568 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Retirement Income Fund Lifestyle 2 45 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($11,695,408 divided by 1,122,076 shares) $10.42 Offering price per class A share (100/96.00 of $10.42)* $10.85 Net asset value and offering price per class B share ($180,824 divided by 17,461 shares)** $10.36 Net asset value and offering price per class C share ($237,216 divided by 22,903 shares)** $10.36 Net asset value and redemption price per class M share ($127,705 divided by 12,263 shares) $10.41 Offering price per class M share (100/96.75 of $10.41)† $10.76 Net asset value, offering price and redemption price per class R share ($104,206 divided by 10,003 shares) $10.42 Net asset value, offering price and redemption price per class Y share ($149,956 divided by 14,382 shares) $10.43 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 46Retirement Income Fund Lifestyle 2 Statement of operations Year ended 8/31/13 INVESTMENT INCOME Dividends (net of foreign tax of $2,119) (including dividend income of $50,088 from investments in affiliated issuers) (Note 5) $133,662 Interest (including interest income of $1,927 from investments in affiliated issuers) (Note 5) 52,923 Total investment income EXPENSES Compensation of Manager (Note 2) 35,864 Investor servicing fees (Note 2) 9,728 Custodian fees (Note 2) 21,037 Trustee compensation and expenses (Note 2) 550 Distribution fees (Note 2) 31,979 Administrative services (Note 2) 193 Reports to shareholders 23,228 Auditing and tax fees 55,244 Other 1,566 Fees waived and reimbursed by Manager (Note 2) (94,550) Total expenses Expense reduction (Note 2) (18) Net expenses Net investment income Net realized gain on investments (including net realized loss of $2,568 on sales of investments in affiliated issuers) (Notes 1, 3, and 5) 52,196 Net realized gain on swap contracts (Note 1) 158,565 Net realized loss on futures contracts (Note 1) (2,513) Net realized gain on foreign currency transactions (Note 1) 2,378 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 36 Net unrealized appreciation of investments, futures contracts and swap contracts during the year 177,286 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Retirement Income Fund Lifestyle 2 47 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/13 Year ended 8/31/12 Operations: Net investment income $101,764 $141,189 Net realized gain on investments and foreign currency transactions 210,626 75,747 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 177,322 431,017 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (83,528) (226,544) Class B (505) (2,820) Class C (356) (1,770) Class M (673) (2,535) Class R (550) (2,041) Class Y (1,452) (2,605) Net realized short-term gain on investments Class A (89,067) — Class B (1,479) — Class C (1,044) — Class M (1,040) — Class R (850) — Class Y (1,216) — From net realized long-term gain on investments Class A (9,431) — Class B (157) — Class C (110) — Class M (110) — Class R (90) — Class Y (128) — Increase from capital share transactions (Note 4) 1,503,110 289,101 Total increase in net assets NET ASSETS Beginning of year 10,694,279 9,995,540 End of year (including undistributed net investment income of $79,535 and distributions in excess of net investment income of $5,754, respectively) The accompanying notes are an integral part of these financial statements. 48Retirement Income Fund Lifestyle 2 This page left blank intentionally. Retirement Income Fund Lifestyle 2 49 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period net assets net assets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d,e (%) d (%) Class A August 31, 2013 .09 .35 (.08) (.09) .70 .89 29 August 31, 2012 .14 f .49 (.23) — .70 1.40 f 36 August 31, 2011† .01 (.26) — — — * .15* .08* 11* Class B August 31, 2013 .02 .35 (.03) (.09) 1.45 .16 29 August 31, 2012 .06 f .49 (.18) — 1.45 .66 f 36 August 31, 2011† (.01) (.25) — — — * .32* (.09)* 11* Class C August 31, 2013 .01 .36 (.03) (.09) 1.45 .05 29 August 31, 2012 .06 f .49 (.18) — 1.45 .65 f 36 August 31, 2011† (.01) (.25) — — — * 98 .32* (.09)* 11* Class M August 31, 2013 .07 .35 (.06) (.09) .95 .65 29 August 31, 2012 .11 f .49 (.21) — .95 1.15 f 36 August 31, 2011† — g (.25) — — — * .21* .02* 11* Class R August 31, 2013 .07 .36 (.06) (.09) .95 .65 29 August 31, 2012 .11 f .48 (.20) — .95 1.15 f 36 August 31, 2011† — g (.25) — — — * 97 .21* .02* 11* Class Y August 31, 2013 .12 .35 (.10) (.09) .45 1.16 29 August 31, 2012 .16 f .49 (.26) — .45 1.66 f 36 August 31, 2011† .01 (.25) — — — * 98 .10* .13* 11* * Not annualized. † For the period June 13, 2011 (commencement of operations) to August 31, 2011. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2013 0.81% August 31, 2012 2.03 August 31, 2011 1.04 e Expense ratios do not include expenses of the underlying funds. f Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.06 0.64% Class B 0.06 0.65 Class C 0.06 0.64 Class M 0.06 0.64 Class R 0.06 0.64 Class Y 0.06 0.64 g Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 50Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 2 51 Notes to financial statements 8/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through August 31, 2013. Putnam Retirement Income Fund Lifestyle 2 (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies and in Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund, which are other Putnam mutual funds and referred to as underlying funds. The fund may invest without limit in bonds that are either investment-grade or below investment-grade in quality (sometimes referred to as “junk bonds”) and have short- to long-term maturities. The fund also invests in other fixed-income securities, such as mortgage-backed investments, and invests in money market securities or affiliated money market or short-term fixed-income funds for cash management. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of companies of any size. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments, and, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 52Retirement Income Fund Lifestyle 2 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on Retirement Income Fund Lifestyle 2 53 investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting 54 Retirement Income Fund Lifestyle 2 arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $91 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are Retirement Income Fund Lifestyle 2 55 reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $70,589 to increase undistributed net investment income and $70,589 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $477,021 Unrealized depreciation (136,855) Net unrealized appreciation 340,166 Undistributed ordinary income 68,918 Undistributed short-term gain 46,427 Undistributed long-term gain 27,315 Cost for federal income tax purposes $12,232,007 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds that charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through December 30, 2014, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.45% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $6,321 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $88,229 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 56Retirement Income Fund Lifestyle 2 The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $9,138 ClassR 86 ClassB 145 ClassY 120 ClassC 134 Total ClassM 105 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $16 under the expense offset arrangements and by $2 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $5, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $27,477 ClassM 634 ClassB 1,743 ClassR 518 ClassC 1,607 Total Retirement Income Fund Lifestyle 2 57 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $407 and no monies from the sale of classA and classM shares, respectively, and received $125 and $550 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $4,021,249 and $2,785,923, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,231,917 and $1,101,480, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/13 Year ended 8/31/12 ClassA Shares Amount Shares Amount Shares sold 146,872 $1,524,312 39,662 $392,051 Shares issued in connection with reinvestment of distributions 1,654 16,884 1,679 16,178 148,526 1,541,196 41,341 408,229 Shares repurchased (22,806) (236,316) (11,861) (117,116) Net increase Year ended 8/31/13 Year ended 8/31/12 ClassB Shares Amount Shares Amount Shares sold 2,990 $30,283 486 $4,705 Shares issued in connection with reinvestment of distributions 90 911 110 1,050 3,080 31,194 596 5,755 Shares repurchased (1,066) (11,009) (811) (7,974) Net increase (decrease) Year ended 8/31/13 Year ended 8/31/12 ClassC Shares Amount Shares Amount Shares sold 20,125 $207,840 — $— Shares issued in connection with reinvestment of distributions 28 280 — — 20,153 208,120 — — Shares repurchased (7,250) (74,958) (51) (498) Net increase (decrease) 58Retirement Income Fund Lifestyle 2 Year ended 8/31/13 Year ended 8/31/12 ClassM Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 33 333 50 485 33 333 50 485 Shares repurchased — Net increase 33 50 Year ended 8/31/13 Year ended 8/31/12 ClassR Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions — — 3 30 — — 3 30 Shares repurchased — Net increase — $— 3 Year ended 8/31/13 Year ended 8/31/12 ClassY Shares Amount Shares Amount Shares sold 4,382 $44,775 — $— Shares issued in connection with reinvestment of distributions 79 804 20 190 4,461 45,579 20 190 Shares repurchased (99) (1,029) — — Net increase 20 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class A 950,985 84.75% $9,909,264 ClassB 10,000 57.27 103,600 ClassC 10,000 43.66 103,600 ClassM 10,003 81.57 104,131 ClassR 10,003 100.00 104,206 ClassY 10,020 69.67 104,509 Retirement Income Fund Lifestyle 2 59 Note 5: Transactions with affiliated issuers Transactions during the reporting period with any company which are under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $1,893,584 $264,106 $2,157,690 $1,306 $— Putnam Short Term Investment Fund* — 2,364,663 69,526 579 2,295,137 Putnam Absolute Return 100 Fund ClassY 499,770 96,150 25,052 5,532 576,529 Putnam Absolute Return 300 Fund ClassY 1,224,121 240,916 60,125 23,432 1,436,263 Putnam Absolute Return 500 Fund ClassY 2,167,789 382,391 100,208 19,918 2,460,472 Putnam Absolute Return 700 Fund ClassY 329,405 55,577 15,031 1,206 374,309 Putnam Money Market Fund ClassA 394,045 72,534 20,041 42 446,538 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Futures contracts (number of contracts) 6 Forward currency contracts (contract amount) $150,000 OTC credit default swap contracts (notional) $1,700,000 60Retirement Income Fund Lifestyle 2 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $73,354 Payables $— Foreign exchange contracts Receivables 1,242 Payables 418 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $158,565 $158,565 Foreign exchange contracts — 2,622 — $2,622 Interest rate contracts (2,513) — — $(2,513) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $(27,468) $(27,468) Foreign exchange contracts — (39) — $(39) Interest rate contracts 44 — — $44 Total Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Retirement Income Fund Lifestyle 2 61 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $27,315 as a capital gain dividend with respect to the taxable year ended August 31, 2013, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 18.10% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 32.11%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 62 Retirement Income Fund Lifestyle 2 About the Trustees Independent Trustees Retirement Income Fund Lifestyle 2 63 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 64 Retirement Income Fund Lifestyle 2 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Retirement Income Fund Lifestyle 2 65 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 66 Retirement Income Fund Lifestyle 2 Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund® with automatically adjusting allocations to Absolute Return 300 Fund® stocks, bonds, and money market instruments, Absolute Return 500 Fund® becoming more conservative over time. Absolute Return 700 Fund® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Retirement Income Fund Lifestyle 2 67 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 68 Retirement Income Fund Lifestyle 2 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Auditors Robert T. Burns PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Retirement Income Fund Lifestyle 2. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2013	$47,809	$	$7,416	$ — August 31, 2012	$52,490	$	$7,416	$11 For the fiscal years ended August 31, 2013 and August 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $154,916 and $169,437 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
